DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Pub. No. 2019/0385059), hereinafter referred to as Huang.
Referring to claim 1, Huang discloses a smart engine comprising: a profile collector configured to store a plurality of profiles (a set of predetermined neural network models, [0048]), one or more suitable profiles being dynamically selected according to an instruction from a user or an automatic selector (the particular structures in the basic neural network model may be determined by a designer, [0080]); and a main processing module (fig. 13) connected to the profile collector and directly or indirectly connected to a sensor (NOTE: [0048], the existence of images, objects, faces, and/or language indicates the elements have been sensed at some point in time to exist as input; therefore, in order for the system of fig. 13 to be configured to implement the NN, the models and the devices which sensed the image, object, face, or language must be “connected” in the most generic sense of the term), the main processing module being configured to perform a detailed analysis to determine detailed properties of features, objects, or scenes  based on sensor data from the sensor (a set of predetermined neural network models that corresponds to a function expected to be achieved by the trained neural network, such as image segmentation, object detection, face recognition, natural language processing or the like; [0048]).

As to claim 8, Huang discloses the profiles correspond to different categories, respectively (neural network achieving functions such as image segmentation, object detection, face recognition, natural language processing, [0024]; basic neural network model selected from a set of predetermined neural network models that corresponds to a function expected to be achieved, [0048]).

Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikhara et al. (US Pub. No. 2019/0213435), hereinafter referred to as Nikhara.
Referring to claim 20, Nikhara discloses a method of operating a smart engine (processing system 400, [0063]) communicating with an application/host processor (Central Controller 421, fig. 4, [0211]) and a plurality of sensors (Camera 101, Sensor(s), fig. 4), the method comprising: step S 1: using the application/host processor to set the smart engine (processing system 400 can be configured to execute a first neural network 2750, [0168]); step S2: using the smart engine to set the sensors, the sensors being configured to generate sensor data (Processing system 400 can autofocus camera 101 to adjust the dimensions of field of focus 802. For example, processing system 400 can autofocus to translate field of focus 802 forwards or backwards, [0063]); step S3: using the smart engine to extract features (processing system 400 can conduct a full sweep with the neighborhood to extract features, [0086]), objects (background...object, [0102]), or scenes from the sensor data (imaging a scene, [0060]); and step S4: using the smart engine to derive metadata after processing the extracted features, objects, or scenes (Processing system 400 can then mark the coordinates of the last neighborhood (e.g., as metadata; [0132]).

As to claim 21, Nikhara discloses the method of operating the smart engine of claim 20, further comprising step S5, the step S5 is using the smart engine to notify the application/host processor when the smart engine determines that the extracted features, objects, or scenes satisfy a specified condition (Processing system 400 can set a final optical field for each possible search order as the entire image (i.e., 0-infinity meters). According to some examples, processing system 400 can jump to a search of the entire image (i.e., set the territory as the entire image) when predetermined conditions are satisfied (e.g., an insufficient number of real objects were detected in the first optical field or an insufficient number of real objects were cumulatively detected in the first and second optical fields); [0148]).

As to claim 22, Nikhara discloses wherein the smart engine includes: a buffer configured to store sensor data from a sensor (Any stage of an image can be in a transient state, where the image exists as signals in processing system 400 or a stable state, when the image is preserved in memory (e.g., volatile memory and/or non-volatile memory), [0073]); a profile collector configured to store a plurality of profiles (Processing system 400 can therefore store a plurality of different configurations of neural network 2750 (i.e., store a plurality of different neural networks 2750); [0155]), one or more suitable profiles being dynamically selected according to an instruction from a user or an automatic selector (processing system 400 can reconfigure (i.e., modify) neural network 2750. To reconfigure, processing system 400 can perform one or more of the modifications...select a configuration of neural network 2750 to apply based on one or more of the following parameters; [0155-0156]); and an expert neural network connected to the profile collector and directly or indirectly connected to the buffer, the expert neural network being configured to perform a detailed analysis to determine detailed properties of features, objects, or scenes based on suitable sensor data (processing system 400 can conduct feature extraction and/or feature classification within each application (also called instance) of a single neighborhood. Processing system 400 can do so by feeding image pixel data within a single application of a neighborhood into a neural network 2750; [0103]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tran et al. (US Pub. No. 2019/0065868), hereinafter referred to as Tran.
As to claim 2, Huang does not appear to explicitly disclose a buffer configured to store sensor data from the sensor.
However, Tran discloses a buffer configured to store sensor data from the sensor (CNN 212 can include, e.g., a memory or storage device for...buffering...image 102, [0043]).
Huang and Tran are analogous art because they are from the same field of endeavor, neural network management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Tran before him or her, to modify the neural network of Huang to include the buffer of Tran because the buffer would provide storage for the image data to be processed by the neural network.
The suggestion/motivation for doing so would have been to provide temporary storage for data processing.
Therefore, it would have been obvious to combine Huang and Tran to obtain the invention as specified in the instant claim.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tran, as applied to claim 2 above, further in view of Su et al. (US Pub. No. 2021/0150812), hereinafter referred to as Su.
As to claim 3, Huang does not appear to explicitly disclose a preliminary processing module connected to the sensor and/or the buffer, the preliminary processing module being configured to perform a preliminary analysis based on the sensor data; the profile collector being/ connected to the preliminary processing module, the preliminary processing module being the automatic selector.
However, Tran discloses a preliminary processing module (CNN 212, fig. 3) connected to the sensor and/or the buffer (CNN 212 can include, e.g., a memory or storage device for...buffering...image 102, [0043]), the preliminary processing module being configured to perform a preliminary analysis based on the sensor data (environment image 102 is input into the CNN 212. The CNN 212 can be any suitable neural network for analyzing images; [0044]).
Furthermore, Su teaches the profile collector being connected to the preliminary processing module, the preliminary processing module being the automatic selector (a mapping processor, such as predictor 250E, receives two or more images representing the same scene, but at different dynamic ranges, say, a reference input HDR image and one or more derivative grades of an SDR or alternative HDR representations of the same image. Given these inputs, in step 510, the mapping processor decides on which neural network (NN) model to select; [0115]).
Huang, Tran, and Su are analogous art because they are from the same field of endeavor, neural network management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Tran, and Su before him or her, to modify the neural network of Huang to include the preliminary processing module of Tran and the selection technique of Su in order to analyze the images and select the appropriate NN model.
The suggestion/motivation for doing so would have been to optimize the function of the neural network (Su: [0028]).
Therefore, it would have been obvious to combine Huang, Tran, and Su to obtain the invention as specified in the instant claim.

As to claim 4, the combination of Huang, Tran, and Su discloses the preliminary processing module is a basic neural network (Tran: CNN 212, fig. 3), and the main processing module is an expert neural network (Su: three neural networks (415) Y-NNM, Cb-NNM, and Cr-NNM, could be combined into a single YCbCr-NNM...using YCbCr NNM 370...NNM 370 may be a single, time-shared, NN network; [0088]). The suggestion/motivation to combine remains as indicated above.

As to claim 6, the combination of Huang, Tran, and Su discloses the preliminary processing module is configured to have a general function (Tran: CNN 212, fig. 3) or a simpler structure in comparison with the main processing module (Su: three neural networks (415) Y-NNM, Cb-NNM, and Cr-NNM, could be combined into a single YCbCr-NNM...using YCbCr NNM 370...NNM 370 may be a single, time-shared, NN network; [0088]). The suggestion/motivation to combine remains as indicated above.

As to claim 7, the combination of Huang, Tran, and Su discloses the preliminary processing module is configured to select the one or more suitable profiles from the profile collector to apply to the main processing module (Su: a mapping processor, such as predictor 250E, receives two or more images representing the same scene, but at different dynamic ranges, say, a reference input HDR image and one or more derivative grades of an SDR or alternative HDR representations of the same image. Given these inputs, in step 510, the mapping processor decides on which neural network (NN) model to select; [0115]). The suggestion/motivation to combine remains as indicated above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Golovashkin et al. (US Pub. No. 2014/0279771), hereinafter referred to as Golovashkin, further in view of Cabral et al. (US Pub. No. 2019/0026555), hereinafter referred to as Cabral.
As to claim 9, while Huang discloses each of the profiles includes a model parameters and settings (each particular structure in the basic neural network model is provided with a corresponding sparse scaling operator for scaling an output from the particular structure, [0055]) which define the main processing module (neural network used when the first period starts, may be a basic neural network model selected from a set of predetermined neural network models that corresponds to a function, [0048]), Huang does not appear to explicitly disclose an analysis model and compression settings.
However, Golovashkin discloses an analysis model (the neural network based data analysis model; [0068]).
Furthermore, in a similar endeavor of image processing, Cabral discloses compression settings (compression parameters, [0031]).
Huang, Golovashkin, and Cabral are analogous art because they are from the same field of endeavor, data analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Golovashkin, and Cabral before him or her, to modify the neural network of Huang to include the analysis model of Golovashkin and the compression settings of Cabral to optimize the functions and image processing.
The suggestion/motivation for doing so would have been to optimize the function of the neural network (Golovashkin: [0068]; Cabral: [0031]).
Therefore, it would have been obvious to combine Huang, Golovashkin, and Cabral to obtain the invention as specified in the instant claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Germain et al. (US Pub. No. 2014/0351183), hereinafter referred to as Germain.
As to claim 11, Huang does not appear to explicitly disclose the profile collector includes a multiplexer configured to select the profiles.
However, Germain discloses a multiplexer configured to select the profiles (a multiplexer to select one candidate model to be the active model, [0142]).
Huang and Germain are analogous art because they are from the same field of endeavor, data analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Germain before him or her, to modify the neural network system of Huang to include the multiplexer selection of Germain because the multiplexer would provide an automated selection mechanism.
The suggestion/motivation for doing so would have been to facilitate automated selection.
Therefore, it would have been obvious to combine Huang and Germain to obtain the invention as specified in the instant claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Germain, as applied to claim 11, further in view of Ouyang et al. (US Patent No. 9912349), hereinafter referred to as Ouyang.
As to claim 12, while the combination of Huang in view of Germain discloses the multiplexer is configured to select the profiles, the combination does not appear to explicitly disclose an internal SRAM of the smart engine, an external flash, or an additional meta-buffer, the additional meta-buffer communicating with an application processor subsystem.
However, Ouyang discloses an internal SRAM of the smart engine (stored in corresponding on-chip Static Random Access Memory (SRAM), mainly, a model SRAM memory unit; col. 14, lines 10-15), an external flash, or an additional meta-buffer, the additional meta-buffer communicating with an application processor subsystem.
Huang, Germain, and Ouyang are analogous art because they are from the same field of endeavor, data analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Germain, and Ouyang before him or her, to modify the neural network system of Huang in view of Germain to include the on-chip storage of Ouyang to provide locally accessible model storage.
The suggestion/motivation for doing so would have been to maintain models locally.
Therefore, it would have been obvious to combine Huang, Germain, and Ouyang to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 13-19 are allowed.
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6062475 of Feng et al. is related to color/gray image conversion, buffering, and processing. Additional relevant prior art is made record of in the document highlighting the results of the Dialog (NPL), IP.com (Patents), Questel/Orbit search strategies, which is entered into the file with the Office Action correspondence.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184